                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the            Case No. 0:18-cv-01020 (WMW/LIB)
Heirs and Next-of-Kin of Abby
Rudolph, deceased,

                   Plaintiff,

vs.

Clay County, Minnesota, et al.,

                   Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
         EXCLUDE PLAINTIFF’S EXPERT WITNESSES


                                   INTRODUCTION

      Defendants respectfully submit this Memorandum in Support of their

Motion to Exclude Plaintiff’s experts Mark Willenbring, Kathryn Wild, and Mary

Sens under L.R. 7.1(c)(6) and Federal Rule of Evidence 702. Plaintiff failed to

properly disclose these experts, their specific opinions, or the reports they

prepared, as ordered by the Court and required under the Federal Rules of Civil

Procedure. Furthermore, the purported expert testimony as framed by Plaintiff’s

counsel is neither reliable nor trustworthy, and fails to assist the factfinder in

determining any fact at issue. Moreover, Ms. Wild is unqualified to render

opinions in this case. Accordingly, the opinions of these experts must be excluded.
                                 BACKGROUND

      This action was initiated on April 16, 2018, for constitutional deprivations

and state law violations which allegedly occurred while Abby Rudolph was

detained in the Clay County Jail in October and November 2016. 1 See generally,

Complaint, April 16, 2018, Electronic Court Filing Document Number 1. Then-Plaintiff

Jill Rudolph named Clay County, Clay County Jail administrators, various Clay

County correctional officers, as well as MEnD Correctional Care, PLLC (“MEnD”),

and the independent MEnD employees as Defendants in this case. Id. Jill Rudolph

claimed each Defendant had violated Abby Rudolph’s constitutional rights to

adequate medical care and substantive due process. Id. at 21-28 (Counts 1-4).

Furthermore, she claimed Clay County and MEnD had failed to train their

respective employees causing the constitutional deprivations Rudolph allegedly

suffered. Id. at 28-31 (Counts 5-6). Additionally, she brought a Minnesota State law

claim for medical malpractice against MEnD. Id. at 31-33 (Count 7).

      On August 30, 2018, the Court entered a Pretrial Scheduling Order, which

was later amended on March 14, 2019, after Craig Casler (“Plaintiff”) was

substituted as trustee. Pretrial Scheduling Order, August 30, 2018, Doc. #16; Amended

Pretrial Scheduling Order, March 14, 2019, Doc. #39. Both Court Orders mandated:



1A detailed summary of the relevant facts of this case is contained in Defendants’
Memorandum of Law in Support of Summary Judgment.
                                         2
             That within the foregoing period allotted for discovery,
             but no later than the dates set forth below, the parties
             shall retain and disclose to opposing counsel all persons
             they intend to call as expert witnesses at trial. Each
             party's disclosure shall identify each expert and state the
             subject matter on which the expert is expected to testify.
             The disclosure shall be accompanied by a written report
             prepared and signed by the expert witness. As required by
             Rule 26(a)(2)(B), Federal Rules of Civil Procedure, the
             report shall contain:

                           a.     The qualifications of the witness,
                           including a list of all publications authored
                           by the witness within the preceding 10
                           years;

                           b.    The compensation to be paid for the
                           study and testimony;

                           c.     A listing of any other cases in which
                           the witness has testified as an expert at trial
                           or by deposition within the preceding four
                           years;

                           d.    A complete statement of all opinions
                           to be expressed and the basis and reasons
                           therefor;

                           e.    The data or other information
                           considered by the witness in forming the
                           opinions; and

                           f.     Any exhibits to be used as a summary
                           of or support for the opinions.

Id. Doc #16 at 4; Doc. #39 at 4-5 (emphasis added). The Amended Scheduling Order

required Plaintiff make his expert disclosures on or before May 10, 2019, and the

Defendants make their expert disclosures on or before July 9, 2019. Amended

Pretrial Scheduling Order, at 5, Doc. #39.
                                             3
      While most of the claims at issue in this case involved evaluating

Defendants conduct under the Eighth and Fourteenth Amendments’ deliberate

indifference standard, Plaintiff’s medical malpractice claim against MEnD was

subject to special requirements under Minnesota law. When a medical-malpractice

claim requires expert testimony to establish a prima facie case, Minn. Stat. § 145.682,

requires the plaintiff to serve two affidavits of expert identification. 2

      On May 8, 2019, Plaintiff served upon counsel for the MEnD Defendants, as

well as counsel for the County Defendants, three affidavits of identification under

Minn. Stat. § 145.682 identifying Mary Ann Sens, M.D., Ph.D., Kathryn J. Wild, RN,

MPA, CCHP-RN, and Mark Leon Willenbring, M.D. Declaration of Jason M. Hiveley,

Exhibit 1, November 8, 2019. Each of the affidavits was prepared and signed by

counsel for Plaintiff Colin F. Peterson (“Attorney Peterson”). Hiveley Decl. Exs. 2-

4.

      On May 23, Plaintiff moved the Court for approval of a settlement between

Plaintiff and MEnD. Notice of Motion for Approval of Distribution of Wrongful Death

Proceeds, May 23, 2019, Doc. #42. The Court presumably3 granted this motion on

August 6, 2019. Filed Under Seal – Order, August 6, 2019, Doc. #52.



2See also, Forciea v. Lockman, No. A09-1031, 2010 WL 346437, at *2 (Minn. App. Feb.
2, 2010).
3The County Defendants are unaware of the content of this Order as it remains
sealed.
                                           4
      On August 9, Attorney Peterson inquired as to the status of Defendants’

expert disclosures, and counsel for Defendants notified Attorney Peterson

“Defendants did not disclose any experts because we did not receive any

disclosures to rebut. As you know, Plaintiffs did not disclose any experts under

Rule 26(a)(2).” Id. Ex. 5 at 3-4. In response, and for the first time, Attorney Peterson

suggested that the affidavits of identification served on May 8, 2019, were meant

to serve as expert disclosures under Federal Rule of Civil Procedure 26(a)(2). Id. at

2. As counsel for Defendants noted in response, the affidavits of expert

identification provided no indication Plaintiff intended them to serve as expert

disclosures under Federal Rule of Civil Procedure 26(a)(2), leading Defendants to

believe the affidavits were what they claimed to be; affidavits of identification

under Minn. Stat. § 145.682, which Plaintiff was required to produce in order to

maintain his medical malpractice claim against MEnD. Id. at 1-2. This belief was

further supported by the numerous substantive and procedural deficiencies which

were revealed when the affidavits were viewed from the perspective of Rule

26(a)(2)’s requirements for expert disclosures. Id.

      Despite these deficiencies, counsel for Defendant notified Attorney Peterson

Defendants were willing to give Plaintiff the opportunity to cure the purported

“expert disclosures.” Id. Attorney Peterson responded, however, that Plaintiff




                                           5
disagreed he was required to follow the requirements for expert disclosures

explicitly stated in the Federal Rules and expressly ordered by the Court. Id. at 1.

      Nevertheless, counsel for Defendants sought to discuss the issue with

Plaintiff’s counsel further prior to potentially filing motions under Rule 37 and

16(b)(4).. On September 19, 2019, counsel for Defendants requested the parties

meet and confer over these issues, however, none of Plaintiff’s three attorneys

responded to Defendants’ request prior to the Court’s September 25, deadline for

filing non-dispositive motions. Id. ¶8, Ex. 6; Amended Pretrial Scheduling Order, at 3,

Doc. #39; L.R. 7.1(b)(1).


                               LEGAL STANDARD

      District courts have broad discretion to determine the admissibility of expert

testimony. UnitedHealth Group Inc. v. Executive Risk Specialty Ins. Co., 870 F.3d 856,

865 (8th Cir. 2017).

      Additionally, “Rule 16 gives the district court the authority to set

management deadlines and to impose sanctions for their violation[,]” id., and “the

district court has wide discretion to fashion a remedy or sanction as appropriate

for the particular circumstances of the case.” Wegener v. Johnson, 527 F.3d 687, 692

(8th Cir. 2008).




                                          6
                                     ARGUMENT

I.   THE COURT SHOULD EXCLUDE ALL THE IDENTIFIED EXPERTS
     BECAUSE PLAINTIFF’S FAILURE TO ABIDE BY THE FEDERAL RULES
     WAS UNJUSTIFIED AND IT CAUSED DEFENDANTS PREJUDICE.

        Rule 26(a)(2) of the Federal Rules of Civil Procedure addresses the

  requirements for expert disclosures. A party’s expert disclosures “must be

  accompanied by a written report . . . if the witness is one retained or specially

  employed to provide expert testimony in the case.” Fed. R. Civ. P. 26(a)(2)(B)

  (emphasis added). Critically, along with Rule 26(a)(2)(B)’s other requirements, the

  report must be “prepared and signed by the witness.” Id. “[R]equiring testifying

  experts to submit written reports is entirely consistent with the spirit of Rule

  26(a)(2)(B). It is not only likely that such reports will serve to streamline or even

  eliminate the necessity for deposition testimony, but they will undoubtedly serve

  to minimize the element of surprise.” Minnesota Min. & Mfg. Co. v. Signtech, USA,

  Ltd., 177 F.R.D. 459, 461 (D. Minn. 1998).

        In addition to other expert disclosure requirements, Plaintiff failed to meet

  Rule 26(a)(2)’s requirement expert disclosures “must be accompanied by a written

  report.” Rather than producing reports from his potential experts, Plaintiff

  produced affidavits of identification per Minn. Stat. §145.682. Notably, none of the

  affidavits were “prepared and signed by the witness” as they must be under Rule

  26(a)(2)(B). Instead, each affidavit was prepared and signed by counsel for

                                               7
Plaintiff. This is insufficient under the rules because “preparation implies an

expert's involvement other than perusing a report drafted by someone else and

signing one's name at the bottom to signify agreement.” Kenall Mfg. Co. v. Genlyte

Thomas Grp. LLC, 413 F. Supp. 2d 937, 943 (N.D. Ill. 2006)(quotations and internal

marks omitted).

      Plaintiff’s failure to abide by the Federal Rules of Civil Procedure warrants

exclusion of Plaintiff’s proposed experts. “A party that fails to disclose information

required by Rule 26(a) shall not be permitted to use the nondisclosed information

as evidence at a trial, at a hearing, or on a motion unless such failure is harmless

or there was substantial justification for the failure.” Trost v. Trek Bicycle Corp., 162

F.3d 1004, 1008 (8th Cir. 1998) (quotation and internal marks omitted). “Rule 16

gives the district court the authority to set management deadlines and to impose

sanctions for their violation[,]” id., and “the district court has wide discretion to

fashion a remedy or sanction as appropriate for the particular circumstances of the

case.” Wegener, 527 F.3d 692. When fashioning a remedy, the district court should

consider, among other factors, the reason for noncompliance, the surprise and

prejudice to the opposing party, and the importance of the information or

testimony. Id.

      Defendants have been prejudiced by Plaintiff’s failure to abide by the

Federal Rules of Civil Procedure. Rule 26(a)(2)’s requirements are designed “to


                                           8
eliminate ‘unfair surprise’” and permit the opposing party to prepare a rebuttal,

whether through additional expert testimony or through a deposition in advance

of trial. Werth v. Hill-Rom, Inc., 856 F. Supp. 2d 1051, 1059–60 (D. Minn. 2012)

(quoting Sylla–Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir.1995));

see also, Bennett v. Int'l Paper Co., No. CIV. 05-38 (PJS/RLE), 2008 WL 5130873, at *3

(D. Minn. Aug. 29, 2008) (“[T]he purpose of the expert disclosure deadline is both

to prevent surprises, and to allow parties to adequately prepare for depositions

which concern the consideration and exploration of technical and scientific

issues”)). Having no expert reports, and only the representations of Plaintiff’s

counsel, Defendants are bound to be surprised by the true opinions of the

identified experts. Yet, even if Plaintiff produced expert reports at this late date,

the prejudice would remain because Defendants were deprived of the opportunity

to retain rebuttal experts. Importantly, Plaintiff did not clarify he was attempting

to use the affidavits of identification to satisfy Rule 26(a)(2) until August 9, one

month after the deadline for Defendants expert disclosures had already passed.

Furthermore, this prejudice was imposed without justification.

      Plaintiff’s failure to abide by the Federal Rules of Civil Procedure was not

justified. The only the reason for noncompliance identified by Plaintiff was

Plaintiff’s counsel “disagree[d] as to what the rules require.” Nevertheless, the

Federal Rules of Civil Procedure’s requirements are explicit, and the Court even


                                          9
      restated them in the Scheduling Order. The Court should exclude each of the

      identified experts because Plaintiff caused Defendants to suffer prejudice without

      justification. Yet even if Defendants were not prejudiced by Plaintiff’s failure to

      abide by the Federal Rules, the potential expert testimony would still be subject to

      exclusion because it is neither reliable nor relevant.


II.      THE COURT SHOULD EXCLUDE THE IDENTIFIED EXPERTS’
         ANTICIPATED TESTIMONY.

             The admissibility of expert testimony is governed by Rules 702 and 703 of

      the Federal Rules of Evidence. Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557,

      561 (8th Cir. 2014). Under Rule 702, the judge acts as a “gatekeeper” by screening

      evidence for relevance and reliability. Polski v. Quigley Corp., 538 F.3d 836, 838 (8th

      Cir. 2008). The screening requirement of Rule 702 has been boiled down to a three-

      part test:

                   First, evidence based on scientific, technical, or other
                   specialized knowledge must be useful to the finder of
                   fact in deciding the ultimate issue of fact. This is the basic
                   rule of relevancy. Second, the proposed witness must be
                   qualified to assist the finder of fact. Third, the proposed
                   evidence must be reliable or trustworthy in an
                   evidentiary sense, so that, if the finder of fact accepts it
                   as true, it provides the assistance the finder of fact
                   requires.

      Johnson, 754 F.3d at 561 (quoting Polski, 538 F.3d at 839). The proponent of the

      testimony has the burden to show by a preponderance of the evidence the


                                                10
testimony is admissible under Rule 702. Lauzon v. Senco Prods., Inc., 270 F.3d 681,

686 (8th Cir. 2001).


   A. NONE OF THE IDENTIFIED EXPERTS’ ANTICIPATED TESTIMONY IS USEFUL TO
      THE FACTFINDER.

       “Expert opinion testimony is admissible only if it ‘will assist the trier of fact

to understand the evidence or to determine a fact in issue.’” Peterson v. City of

Plymouth, 60 F.3d 469, 475 (8th Cir. 1995) (quoting Fed. R. Evid. 702). The Rule’s

“helpfulness” requirement is the “touchstone for the admissibility of expert

testimony.” Lee v. Anderson, 616 F.3d 803, 808 (8th Cir. 2010).


      1. Dr. Willenbring’s Testimony Concerning Proper Opioid Withdrawal
         Treatment Is Not Useful to The Factfinder.

      This case involves constitutional claims under §1983. “Constitutional claims

brought under 42 U.S.C. § 1983 are discrete claims.” Liggins v. Morris, 749 F. Supp.

967, 971 (D. Minn. 1990). For a “Government-official defendant” to be liable, a

plaintiff must prove each defendant “through the official's own individual actions,

has violated the Constitution.” White v. Jackson, 865 F.3d 1064, 1076 (8th Cir. 2017).

      Dr. Willenbring’s testimony is not helpful in determining whether any

correctional defendants deprived Rudolph of her constitutional rights. According

to Attorney Peterson, Dr. Willenbring will testify regarding the proper “Treatment




                                          11
of Opioid Withdrawal Syndrome.” Hiveley Decl. Ex. 4 at 9 ¶¶57-60. Such testimony

is not relevant under the facts of this case.

      Abby Rudolph received medical treatment for her opioid withdrawals from

medical staff employed by MEnD. The Correctional Defendants were required to

follow MEnD’s medical recommendations, and they were not qualified to dispute

them. No Correctional Defendants participated in MEnD’s treatment decisions

either “directly,” Otey v. Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997), or

“personally,” Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016), as amended (Mar.

4, 2016), and because they “lacked medical expertise,” they “cannot be liable for

the medical staff's diagnostic decisions.” Keeper v. King, 130 F.3d 1309, 1314 (8th

Cir. 1997). The law does not require correctional officers who lack “medical

expertise” and have “less medical training” than qualified health professionals “to

second-guess or disregard” medical professionals’ decisions. Meloy v. Bachmeier,

302 F.3d 845, 849 (8th Cir. 2002). Instead, correctional “officials lacking medical

expertise are entitled to rely on the opinions of medical staff regarding inmate

diagnosis and the decision of whether to refer the inmate to outside doctors.”

Holden v. Hirner, 663 F.3d 336, 343 (8th Cir. 2011).

      Because no Correctional Defendants participated in MEnD’s treatment

decisions, Dr. Willenbring’s testimony concerning proper treatment of opioid




                                          12
withdrawals is not relevant to the issues remaining in this case and should

therefore be excluded.


      2. Dr. Willenbring’s Testimony Regarding Abby Rudolph's Medical
         Condition in 2016 is Not Useful to the Factfinder.

      The §1983 constitutional claims at issue in this case are evaluated under the

Eighth and Fourteenth Amendments’ deliberate indifference standard. To prove

deliberate indifference Plaintiff “must make two showings—one objective and one

subjective—to successfully” support his claim. Kulkay v. Roy, 847 F.3d 637, 642–43

(8th Cir. 2017). First, he “must show the alleged violation is objectively and

sufficiently serious. . . . Second, [he] must show the defendant official acted with a

sufficiently culpable state of mind.” Id.

      Dr. Willenbring’s testimony is not helpful in determining whether Rudolph

suffered any objectively serious medical needs. According to Attorney Peterson,

Dr. Willenbring will testify that at the time of her incarceration at Clay County Jail

in 2016, Abby Rudolph’s “diagnosis would have been opioid dependence and

methamphetamine dependence, along with an anxiety disorder.” Hiveley Decl. Ex.

4 at 9 ¶¶61 (emphasis added). Furthermore, Attorney Peterson claims Dr.

Willenbring will offer several other opinions concerning “Abby Rudolph's




                                            13
Medical Condition in 2016.” Id. at 9-10 ¶¶61-63. All of this testimony must be

excluded.4

      An after the fact diagnosis is irrelevant to determining whether Rudolph

was suffering an objectively serious medical need. The question “is not, in

hindsight, whether [Rudolph] had a serious medical condition, but rather,

whether the condition” was obvious at the time. Jones v. Minnesota Dep't of Corr.,

512 F.3d 478, 481 (8th Cir. 2008)).

      What is more, Dr. Willenbring’s potential testimony is not helpful to the

factfinder in determining whether Rudolph suffered any medical needs that were

“so obvious that even a layperson would easily recognize the necessity for a

doctor's attention.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008).

This standard requires an analysis from the perspective of a layperson as opposed

to an expert with specialized knowledge. “Expert testimony is appropriate when

it relates to ‘issues that are beyond the ken of people of ordinary experience.’”

United States v. Clapp, 46 F.3d 795, 802 (8th Cir. 1995) (quoting United States v.



4 Attorney Peterson also states that Dr. Sens will offer testimony regarding
Rudolph’s condition during her stay at the Clay County Jail. Hiveley Decl. Ex. 2 at
4-6 ¶¶19-31. To the extent Plaintiff intends to offer this testimony in relation to any
objectively serious medical needs it should be analyzed in the same way as Dr.
Willenbring’s testimony. Nevertheless, Plaintiff has stated this testimony would
be offered in relation to the cause of Rudolph’s death. Id. As such, if Dr. Sens’s
testimony was not subject to exclusion for other reasons, it must be limited as such.


                                          14
French, 12 F.3d 114, 116 (8th Cir.1993)). According to the Eighth Circuit Court of

Appeals, district courts “must guard against invading the province of the jury on

a question which the jury was entirely capable of answering without the benefit of

expert opinion.” Am. Auto. Ins. Co. v. Omega Flex, Inc., 783 F.3d 720, 725 (8th Cir.

2015). Where, as here, the subject matter of an expert’s testimony “is within the

knowledge or experience of lay people, expert testimony is superfluous.” Pelster v.

Ray, 987 F.2d 514, 526 (8th Cir.1993) (citing Ellis v. Miller Oil Purchasing Co., 738

F.2d 269, 270 (8th Cir.1984)).

      The Court should exclude Dr. Willenbring’s potential testimony regarding

Abby Rudolph's Medical Condition in 2016 because it is not helpful to the

factfinder in determining whether Rudolph suffered any medical needs.


      3. The Identified Experts’ Negligence Testimony Is Not Useful to the
         Factfinder.

      In addition to the potential testimony of Dr. Willenbring, Attorney Peterson

testifies that that Registered Nurse Kathryn J. Wild will offer testimony in this case.

Like Dr. Willenbring, none of Nurse Wild’s testimony is helpful to the factfinder.

      According to Attorney Peterson, Nurse Wild was asked “to review whether

the negligence of the correctional officers played a substantial part in bringing

about this tragic outcome.” Hiveley Decl. Ex. 3 at 2 ¶5. Nurse Wild will testify “with

respect to the issues of negligence and causation,” and will abide by the legal


                                          15
definitions of those terms as they apply “to the negligence cases in Minnesota.” Id.

at 2 ¶1, 3 ¶¶11-12. Likewise, Attorney Peterson claims Dr. Willenbring will also

testify regarding causation as it “applies to the negligence cases in Minnesota.” Id.

Ex. 4 at 2 ¶ 7, 10 ¶¶64-67. With respect to the issues of negligence and causation

applicable “to the negligence cases in Minnesota,” Attorney Peterson goes on to

claim Ms. Wild will testify regarding the “standards of reasonable care” applicable

to correctional officers, and how the alleged negligence of the correctional officers

breached those standards of reasonable care. Id. Ex. 3 at 10-14 ¶¶61-81.

      None of the anticipated negligence testimony is relevant to the remaining

claims, and therefore it is not helpful to the factfinder. To prove deliberate

indifference, Plaintiff “must show the defendant official acted with a sufficiently

culpable state of mind.” Kulkay, 847 F.3d at 643. The Eighth Circuit Court of

Appeals “has repeatedly held mere negligence or inadvertence does not rise to the

level of deliberate indifference.” Id. A showing of deliberate indifference is even

“greater than gross negligence.” Pietrafeso v. Lawrence County, S.D., 452 F.3d 978,

983 (8th Cir. 2006). The “subjective inquiry must show a mental state akin to

criminal recklessness: disregarding a known risk to the inmate's health.” Gordon

ex rel. Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006). “In contrast to negligence,

deliberate indifference requires a highly culpable state of mind approaching actual

intent.” Kulkay, 847 F.3d at 643.


                                          16
      The inapplicability of state law negligence concepts is highlighted by the

problematic premise on which Nurse Wild’s potential testimony is based.

According to Attorney Peterson, “Ms. Wild will testify that from the evening of

October 31 through the afternoon of November 3, the correctional officers were

aware - or should have been aware - that Ms. Rudolph was experiencing

intractable vomiting and diarrhea.” Hiveley Decl. Ex. 3 at 13 ¶77. (emphasis added).

While “constructive knowledge, or the ‘should-have-known’ standard,” is

relevant to the issue of negligence—to which all of Wild’s testimony relates—it is

“not sufficient to support a finding of deliberate indifference.” Spruce v. Sargent,

149 F.3d 783, 786 (8th Cir. 1998). Indeed the U.S. Supreme Court unanimously

rejected the “should have known” standard for deliberate indifference in Farmer

v. Brennan, 511 U.S. 825, 832–51 (1994).

      The potential testimony regarding the state law negligence concepts

applicable “to the negligence cases in Minnesota,” is unhelpful to the factfinder

and should be excluded.


   B. NURSE WILD IS NOT QUALIFIED TO ASSIST THE FACTFINDER IN DECIDING
      THE ISSUES IN THIS CASE.


      To assist the factfinder in understanding the evidence and determining facts

in issue, an expert must be qualified by specialized knowledge, skill, experience,

training, or education. Fed. R. Evid. 702. “The trial court has to decide whether this


                                           17
particular expert ha[s] sufficient specialized knowledge to assist the jurors in

deciding the particular issues in the case.” Am. Auto. Ins. Co., 783 F.3d at 723

(quotation omitted). The subject matter area of an expert witnesses’ competence

must match the subject matter of the witness's testimony, Robinson v. GEICO Gen.

Ins. Co., 447 F.3d 1096, 1101 (8th Cir. 2006), and a district court must ensure the

expert does not opine on subjects beyond the witnesses expertise. Wheeling

Pittsburgh Steel Corp. v. Beelman River Terminals, Inc., 254 F.3d 706, 715 (8th Cir.

2001). Failure “to properly confine an expert's testimony solely to matters within

his expertise may constitute reversible error.” Hale Cty. A & M Transp., LLC v. City

of Kansas City, Mo., 998 F. Supp. 2d 838, 843 (W.D. Mo. 2014) (citing Wheeling, 254

F.3d at 715).

      Nurse Wild is not qualified to offer opinions regarding the standards to

which law enforcement officers such as the Correctional Defendants are held.

While Attorney Peterson indicates Nurse “Wild has had extensive experience

training correctional officers” this training is limited to correctional nursing and

healthcare. Hiveley Decl. Ex. 3 at 2-3 ¶8. Nurse Wild may be qualified to opine on

the conduct of the MEnD Defendants, but the Correctional Defendants are not

medical professionals. There is nothing in Nurse Wild’s background

demonstrating she is qualified to opine on the standards of care applicable to

correctional officers. Id. at 2-3 ¶¶2, 7-10, Exhibit A, 16-19. Indeed, her background


                                         18
establishes she has no experience, training, or education in the field of custodial

corrections. Id. Other courts have reached the same conclusion where Nurse Wild

attempted to offer opinions on the conduct of law enforcement officers. In Grafton

v. Bailey the plaintiff attempted to offer Nurse Wild’s opinion “that ‘the emergency

response [of a Deputy] was well below the standard of care” and “the correctional

officers at the Claiborne Parish Women's Jail were subjectively aware that

[plaintiff] was in need of medical treatment for a serious condition and consciously

disregarded her serious health care needs.” No. CV 13-2940, 2018 WL 2325410, at

*5 (W.D. La. May 22, 2018). In excluding Nurse Wild’s proffered opinions, the

court found:

               Nurse Wild is not qualified to testify to the conduct and
               actions of law enforcement officers. Thus, her opinions
               are inadmissible. The fact that Nurse Wild has 31 years
               of experience in the correctional health setting does not
               qualify her to testify as to whether the law enforcement
               officers were “deliberately indifferent.” Nurse Wild
               begins her “Discussion and Opinion” section by
               concluding that based on “my 31 years in the correctional
               health setting, it is my opinion that the care provided by
               ... health providers ... was so dysfunctional, uncaring and
               haphazard, that it amounted to deliberate indifference.”
               Nurse Wild then reviews national accreditation
               standards and Louisiana statutes as they relate to health
               care providers. After comparing these standards with the
               actions of Dr. Hearn and Nurse Edwards, Nurse Wild
               then concludes that “the emergency response [of Deputy
               Tate] was well below the standard of care” and “the
               correctional officers at the Claiborne Parish Women's Jail
               were subjectively aware that [] Grafton was in need of


                                           19
            medical treatment for a serious condition and
            consciously disregarded her serious health care needs.”

                    Although Nurse Wild has a specialized
            knowledge in the field of correctional health care, she
            fails to show how she has any specialized knowledge of
            the standards or guidelines of correctional officers—
            Nurse Wild has no experience or training as a law
            enforcement officer or as an officer at a correctional
            facility. Thus, she is unqualified on this issue and her
            testimony on this matter is excluded. The Court
            acknowledges that Nurse Wild may be qualified to
            render her opinions on the actions of Nurse Edwards, but
            her actions are not at issue in this matter. . . . Therefore,
            the Court finds Nurse Wild's opinions inadmissible
            under Fed. R. Evid. 702(a).

Grafton, 2018 WL 2325410, at *5. This Court should reach a similar conclusion and

exclude Nurse Wild’s testimony in its entirety.


   C. THE POTENTIAL EXPERT TESTIMONY IS NEITHER RELIABLE NOR
      TRUSTWORTHY.

      “The main purpose of Daubert exclusion is to protect juries from being

swayed by dubious scientific testimony.” In re Zurn Pex Plumbing Prod. Liab. Litig.,

644 F.3d 604, 613 (8th Cir. 2011). To satisfy the reliability requirement, Plaintiff

must show by a preponderance of the evidence, the methodology underlying the

proposed conclusions is scientifically valid. Solheim Farms, Inc. v. CNH America,

LLC, 503 F.Supp.2d 1146, 1149 (D. Minn. 2007) (citing Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, at 589-90 (1993)). A court may examine a various factor

to determine reliability, see Daubert, 509 U.S. at 593-94, including whether the

                                         20
expert independently arrived at their conclusions, or “developed their opinions

expressly for purposes of testifying.” Fed. R. Evid. 702 advisory committee’s note

to 2000 amendments. “This evidentiary inquiry is meant to be flexible and fact

specific, and a court should use, adapt, or reject Daubert factors as the particular

case demands.” Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012).

      Because Attorney Peterson—rather than the potential experts—formulated

the opinions espoused in the affidavits of identification, the potential expert

testimony is neither reliable nor trustworthy. As the district court in Weitz Co., LLC

v. Lloyd's of London, reasoned when confronted with a similar situation:

             If Dr. O'Brien had been involved, even to some limited
             extent, in the underlying research, analysis or drafting of
             the report, the court would view his apparent lack of
             knowledge as to certain aspects of the report as a matter
             of weight. But where it appears he had no involvement
             in the underlying research, analysis or drafting of the
             report, the court finds very little, if any, evidentiary value
             to his testimony.
             ...
                    Putting Dr. O'Brien's apparent uncertainty as to
             some underlying facts aside, the fact remains that Ms.
             Griffin did not merely provide Dr. O'Brien with facts and
             data; instead, she performed all the research, analysis,
             and drafting of the conclusions and opinions found in the
             written report.
             ...
             Here, Dr. O'Brien appears to be nothing more than a
             mouth-piece to voice the conclusions reached by Ms.
             Griffin. Because of Dr. O'Brien's complete lack of
             involvement in the underlying research and analysis,
             there is no basis in the record for the court to conclude
             that the principles and methodology behind the opinions
                                          21
             set forth in the November 17, 2005 report are in fact
             reliable.
                    Nevertheless, the written report dated November
             17, 2005, fails to comply with Federal Rule of Civil
             Procedure 26(a)(2)(B) and, under the record currently
             before the court, is not reliable or trustworthy as required
             under Federal Rule of Evidence 702.

No. CIV4:04-CV-90353TJS, 2007 WL 7131908, at *3–4 (S.D. Iowa Sept. 28, 2007).

      The affidavits disclosing the potential expert testimony were not prepared

by the experts themselves. This fact alone makes the potential testimony

unreliable. This reasoning applies with even greater force than in Weitz because

the situation confronted by the Court is even more egregious. Notably, the Weitz

Court recognized “that this is not a case where the expert report at issue was

authored by counsel or a litigation consultant.” Weitz Co., LLC, 2007 WL 7131908,

at *3 (citing Trigon Ins. Co. v. United States, 204 F.R.D. 277, 291–96 (E.D.Va.2001)

(addressing experts' reports allegedly ghost written by litigation consultants,

collecting cases, and reasoning “courts have also discounted expert testimony

when experts merely express the opinions of the lawyers who hired them. . . .

Furthermore, if opinions expressed in an expert report are not the opinions of the

expert, the expert will not be able to satisfy the requirements of Fed. R. Ev 702 and

Daubert that the report be based on the expert's own valid reasoning and

methodology. . . . Also, under the analysis required by Rule 702, absent




                                         22
independence from the party or its advocates, a testifying expert lacks the

credibility necessary to be of assistance to the trier of fact.”)).

      Here there is no dispute the affidavits were written and prepared by

Plaintiff’s counsel; Attorney Peterson signed each affidavit under oath.

Furthermore, it cannot be claimed the experts independently reached their

conclusions. This fact is best exemplified by a comparison of the affidavits

themselves, portions of which reach identical conclusions, albeit with slightly

different phrasing. Compare Hiveley Decl. Ex. 3 at 9 ¶¶55-60, with Hiveley Decl. Ex. 4

at 7-8 ¶¶51-56. Plaintiff cannot candidly claim Dr. Willenbring and Nurse Wild

independently arrived at these conclusions without the influence of Plaintiff’s

counsel.

      There is no basis to conclude the principles and methodology behind the

expert opinions (if any) are reliable and trustworthy. On the contrary, there are

numerous reasons to find otherwise. The potential opinions are not expressed in

an expert report, and there is no way to determine whether they are truly the

opinions of the experts and not the lawyers who hired them. What is more, the

similarities in the affidavits, each of which was prepared and signed by Plaintiff’s

attorney, cannot credibly be claimed to be a result of independent valid reasoning

and methodology. The Court should exclude the potential expert testimony

because it is neither reliable nor trustworthy.


                                           23
                                CONCLUSION

      For the foregoing reasons, Defendants respectfully request the Court

exclude Willenbring, Wild, and Sens as expert witnesses.


                                            IVERSON REUVERS CONDON

Dated: November 8, 2019                 By
                                          Jason M. Hiveley, #311546
                                          Andrew A. Wolf, #398589
                                          9321 Ensign Avenue South
                                          Bloomington, MN 55438
                                          jasonh@irc-law.com
                                          andrew@irc-law.com
                                          (952) 548-7200

                                            Attorneys for Defendants




                                       24
